This is an appeal from an order of the county judge of Milam County refusing to discharge relator, who had been convicted of theft of property under $20, and his punishment assessed at one day in jail and a fine of $25, and all costs, making $69.90. The sheriff refusing to discharge relator, he sued out a writ of habeas corpus before the county judge, claiming that he had paid off and discharged *Page 16 
said fine and costs, claiming that he had worked on the county farm 107 days at 50 cents per day, and was disabled by sickness, as found by the county physician, for thirty-six days, during which time he was confined in jail, for which he was entitled to a credit of $1 per day, making $36. If relator was entitled to this last credit, then said county judge should have discharged him. Article 3595, Revised Statutes, provides: "A convict who, from age, disease, or other disability, physical or mental, is unable to do manual labor, shall not be required to work, but shall remain in jail until his term of imprisonment is ended, or until the fine and costs adjudged against him are discharged at the rate of $1 for each day of such confinement in jail." The proof shows that relator was actually sick, and that the county physician decided he was not able to do manual labor. In view of the facts of this case, we hold that the county judge erred in not discharging relator, and in failing to allow him credit for the time he was confined in jail, from sickness, at the rate of $1 per day.
The judgment of the court below is therefore reversed, and the relator ordered discharged.
Reversed, and relator discharged.
SIMKINS, Judge, absent.